854 A.2d 411 (2004)
COMMONWEALTH of Pennsylvania, Appellee,
v.
LeRoy Antonio THOMAS a/k/a John Wayne, Appellant.
Supreme Court of Pennsylvania.
July 20, 2004.
Victor J. Abreu, Esq., James H. Moreno, Esq., Elmhurst, for LeRoy Thomas.
Hugh J. Burns, Esq., Amy Zapp, Esq., Philadelphia, for the Commonwealth of Pennsylvania.
BEFORE: CAPPY, C.J., and CASTILLE, NIGRO, NEWMAN, SAYLOR, EAKIN and BAER, JJ.

ORDER
PER CURIAM.
AND NOW, this 20th day of July, 2004, the Order of the Court of Common Pleas of Philadelphia County is VACATED, and the matter is REMANDED for an evidentiary hearing with respect to all disputed, material facts, and appropriate fact-finding. Jurisdiction is relinquished.